Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 3/4/2021. Claims 1, 11 and 18 are amended. Claims 8, 15 and 20 are cancelled. Claims 21 and 22 are new. Claims 1-7, 9-14, 16-19, 21 and 22 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Please replace previously presented paragraphs 0002 and 0003 of applicant’s original specification with newly amended paragraphs 0002 and 0003 listed below. 

[0002]    The Internet of Things (IoT) is a network of physical objects or “things”
embedded with electronics, software, sensors, and connectivity to enable greater value and service by exchange of data with the manufacturer, operator, or other connected devices. In many IoT systems, the individual physical objects may have limited or no computational capability (e.g., sensors), but merely send data to and receive instruction from a central server. The development of the IoT may lead to the existence of a great number of devices, potentially each of them sending and receiving information to and from a central server. The use of a central server may, in some circumstances, require significant computational resources, and may also result in privacy and security concerns for the data generated the IoT devices.


[0003]    

Allowable Subject Matter
Claims 1-7, 9-14, 16-19, 21 and 22 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for preserving privacy in an distributed IoT communication environment. 

The examiner finds applicant’s claim amendment submitted on 3/4/2021, to be sufficient to overcome the prior art.  The examiner notes for the records that the applicant has amended each independent claim with the new claim feature(s) of, “in response to a determination that additional information is needed for the second IoT device to perform the action, communicate a third message over the universal bus to a third IoT device to request the additional information to prompt the third IoT device to send a fourth message to at least one of the first IoT device or the second IoT device based on a privacy setting.”. The examiner contends that neither of the teachings of prior art references Gupta et al. (US Patent Publication No. 2016/0261465) and Tung et al. (US Patent Publication No. 2016/0093198), alone or in combination teaches applicant’s newly amended claim feature(s) in conjunction with the other claim limitation element(s) of applicant’s independent claims. As such the examiner submits that applicant’s remarks submitted on 3/4/2021, in conjunction with applicant’s claim amendments submitted on 3/4/2021, satisfies the record as a whole and places the application in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BRITT; JOE et al. (US Patent Publication No. 20160198536).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497